Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Upon reviewing the claims and prior art again after the Notice of Allowance, the Allowance has been withdrawn, prosecution has been reopened and the following rejection now is being applied. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not describe the first layer of anti-reflective dielectric material comprising a metal oxide layer with an index between 1.65 and 1.95 and a thickness of 10-40nm as required by claim 3. In contrast, the specification only clearly discusses the first layer of anti-reflective dielectric material comprising a titanium oxide layer and a separate silicon nitride layer having an index between 1.65 and 1.95 and a thickness of 10-40nm (see par. 0048, 0055 for example). 
As such, although the specification does teach a titanium oxide layer, it is the silicon nitride layer having the index and thickness ranges recited in claim 3 and not the titanium oxide layer. Additionally, it is noted for the record that while the specification does broadly make mention of the first layer of anti-reflective dielectric having an index of 1.65-2.65, the only clear disclosure therein of a metal oxide within this layer is 
It appears that claim 3 may be a typo and to be consistent with the support of the specification, the “metal oxide” in claim 3 will instead be interpreted as “silicon nitride”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 5, 22, 24-27, 29 and 31 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Lemmer (US Pub 20050191501).
Regarding claim 1-2: Lemmer teaches a glass substrate with the following stack of layers.

    PNG
    media_image1.png
    547
    982
    media_image1.png
    Greyscale

	Regarding the claimed indices, the Examiner notes for the record that while Applicants claim refractive index for various layer throughout their claims, as they do not claim nor disclose in their specification at what wavelength the indices are referring to/being measured, as long as the layer of the prior art can be reasonably said to have an index as claimed, regardless of at what wavelength, the index limitations will be met. 
	In the instant case, Lemmer does teach that their first layer 3 of anti-reflective dielectric material can have an index of 2.3-2.6 (0022) meeting the claimed first layer requirement of claim 1. 
Although Lemmer does not teach their 1st layer 7 of anti-reflective transparent dielectric having an index of 1.32-1.55, given that the layer is ZnO which is the same material used by Applicants’ (see Applicants’ claim 11, 14, etc), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). 
Similarly, as shown above, Lemmer’ 3rd layer 13 of anti-reflective material is a metal oxide and more specifically, ZnO, and while Lemmer may not teach the index, rd layer can be AZO (see 0028).
	Although Lemmer does not explicitly discuss their 2nd layer 11 barrier layer being absorbent anti-corrosion material, as the layer is NiCrOx which is the same material used by Applicants’ (see Applicants’ claim 24), one having ordinary would reasonably conclude the same properties to be present (MPEP 2112). Further, although Lemmer may not explicitly discuss the material being “to protect the functional layer from oxidation and corrosion”, this is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, similar to that above, as the layer is NiCrOx which is the same material as Applicants’ (see Applicants’ claim 24), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
	Although Lemmer may not explicitly discuss their 4th layer 15 material “to increase visible light transmission and scratch resistance of the substrate”, similar to the discussion above, this is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, as the layer is silicon nitride which is the same material as Applicants’ (see Applicants’ claim 29, 30-31 for example), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
	Lemmer does teach their coating having a high visible light transmission, resistivity and emissivity in the ranges claimed (see Tables 2 and 3). While they may not 
Regarding claim 5: Although the manner in which claim 1 was rejected, layer 3 was relied upon as the 1st layer of anti-reflective material, it is noted that Lemmer’s layer 5 of silicon nitride can equally be interpreted as a 1st layer of antireflective dielectric as claimed while having an index meeting that claimed (see Lemmer 0024).
Regarding claim 22: As shown above, the functional metal layer 9 in the two layer structure is a noble metal of Ag and Lemmer teaches the layer having a thickness within the claimed range (see Table 1). 
Regarding claim 24: As shown above, the second layer 11 is NiCrOx and has a thickness within the claimed range (see Table 1). 
Regarding claim 25-27: As shown above, the third layer 13 is ZnO and has a thickness within the claimed ranges (see Table 1). 
Regarding claims 29 and 31: As shown above, the 4th layer 15 is a nitride of silicon and will have a thickness within the range claimed (see Table 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3, 13-14, 16-18, 28, 30 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (US Pub 20050191501) as evidenced by Luke (https://refractiveindex.info).
As discussed above, Lemmer teaches the invention of claim 1.
Regarding claim 3: Although the manner in which claim 1 was rejected, layer 3 was relied upon as the 1st layer of anti-reflective material, it is noted that Lemmer’s layer 5 of silicon nitride can equally be interpreted as a 1st layer of antireflective dielectric as claimed. The layer can have a thickness of 4-30nm (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
While Lemmer does mention that silicon nitride has an index of 2.04 when measured at 632nm (see Lemmer 0024 for example), this in no way means that the layer will not still meet the claim. For example, as mentioned previously, as Applicants do not claim nor disclose in their specification at what wavelength the claimed indices are referring to/being measured, as long as the layer of the prior art has an index as claimed, regardless of at what wavelength, the index limitation will be met. In the instant case, as it is evidenced by Luke, that silicon nitride will have an index within the claimed range at higher wavelengths such as 3microns, etc., the limitation is considered to be met. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
Regarding claims 13 and 14: As shown above, the 1st layer 7 of anti-reflective transparent dielectric material of the two-layer structure is ZnO. Lemmer teaches the 
Regarding claims 16-17 and 18: As shown above, Lemmer’s 1st layer 7 is ZnO, but can instead be AZO (see 0028) but Lemmer fails to teach the layer having a thickness of 50-90nm. However, it is initially noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, although Lemmer fails to teach the thickness, they also do not exclude it. Additionally, as one having ordinary skill would readily know that adjusting thickness changes optical properties, one having ordinary would have found it obvious to optimize thickness as desired through routine experimentation to obtain desirable optics. 
Regarding claim 28: As shown above, the 3rd layer 13 of anti-reflective material is ZnO. The layer can have a thickness of 4-40nm (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 30: As shown above, the 4th layer 15 is a nitride of silicon and has a thickness of 5-75nm (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 41: As shown above, the two layer structure comprises ZnO/Ag. The Ag layer has a thickness within the range claimed (Table 1) and the ZnO layer has a . 


3.	Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (US Pub 20050191501) in view of Stachowiak (US PN 6802943).
	As discussed above, Lemmer teaches the invention of claim 1 and their stack has the following sequence,
TiO2/Si3N4/ZnO/Ag/NiCrOx/ZnO/Si3N4
	Although Lemmer fails to include NiCr in the location claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Stachowiak, who similarly teaches a low e stack on glass teaches it being desirable to place a thin metal layer of NiCr in between a Ag layer and a NiCrOx layer to improve barrier properties, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a layer of NiCr between their Ag and NiCrOx layer for improved barrier performance.
	This modification will provide Lemmer with the following meeting claim 32,
TiO2/Si3N4/ZnO/Ag/NiCr/NiCrOx/ZnO/Si3N4

4.	Claims 6-12, 33-40, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (US Pub 20050191501) in view of either one of Frank (US Pub 20100279144) or Pallotta (US Pub 20150140354).

Regarding claims 6-8 and 9: As discussed above, the first layer of anti-reflective dielectric 3 includes a layer of TiO2 having a refractive index of 2.3-2.6 falling within the second pre-layer range of claim 6 and overlapping that of claim 7; however, it is noted that as the layer is TiO2 which is the same material used by Applicants second pre layer, it would be expected to have the same index as claim 7 (MPEP 2112). This layer has a thickness overlapping the claimed 1-10 range (see Table 1) providing a prima facie case of obviousness (MPEP 2144.05)
Although Lemmer fails to teach a first pre-layer underneath the TiO2 layer meeting the requirements claimed, Lemmer does not exclude such a layer and instead, only generally teaches a low e stack on glass.
	As Frank and Pallotta, who each similarly teaches a low e stack on glass, disclose it being desirable in the art to place a Si3N4 layer having a thickness falling within the range claimed (see Table of thicknesses in the references) directly between a substrate and a TiO2 layer, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a Si3N4 layer (first pre layer) with a thickness as claimed between their substrate and TiO2 layer to obtain a desirable low-e stack.
As mentioned previously, given that silicon nitride has an index within the claimed range at high wavelengths such as 3microns, etc., the index limitation is considered to be met. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
Regarding claims 10-11 and 12: As shown above, the 1st layer 7 of anti-reflective transparent dielectric material of the two-layer structure is transparent ZnO but can instead, be AZO (0028). Lemmer teaches the layer having a thickness of 1-30 (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 33 and 34: Lemmer’s stack has the following sequence,
TiO2/Si3N4/ZnO/Ag/NiCrOx/ZnO/Si3N4
and they do teach that one or both of the ZnO layers can be AZO (See 0028) which provides for the following, 	
TiO2/Si3N4/ZnO/Ag/NiCrOx/AZO/Si3N4
                                     TiO2/Si3N4/AZO/Ag/NiCrOx/AZO/Si3N4
Although Lemmer fails to include a Si3N4 under the TiO2 layer as claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Frank and Pallotta, who each similarly teaches a low e stack on glass, disclose it being desirable in the art to place Si3N4 layer directly between the substrate and a TiO2 layer, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a Si3N4 layer between their substrate and TiO2 layer to obtain a desirable low-e stack.
	This modification will provide Lemmer with the following meeting claim 33 and 34,
Si3N4/TiO2/Si3N4/ZnO/Ag/ NiCrOx/AZO/Si3N4
Si3N4/TiO2/Si3N4/AZO/Ag/ NiCrOx/AZO/Si3N4

Regarding claims 35 and 36: As discussed above, Lemmer teaches the invention of claim 1 and their stack has the following sequence,
TiO2/Si3N4/ZnO/Ag/NiCrOx/ZnO/Si3N4
and they do teach that one or both ZnO layers can be AZO (See 0028) which provides for the following,
TiO2/Si3N4/ZnO/Ag/NiCrOx/AZO/Si3N4
TiO2/Si3N4/AZO/Ag/NiCrOx/AZO/Si3N4
Although Lemmer does not teach an additional AZO/Ag in the location claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Frank and Pallotta, who each similarly teaches a low e stack on glass, disclose it being desirable in the art to include an additional AZO/Ag sequence in the location claimed (see Figures and 0035 in Pallotta and 0041 and Figures in Frank), it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include an AZO/Ag in the location claimed to obtain a desirable low-e stack.
	This modification will provide Lemmer with the following meeting claim 35 and 36,
TiO2/Si3N4/ZnO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
TiO2/Si3N4/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4

Regarding claim 37: As discussed above, Lemmer teaches the invention of claim 1 and their stack has the following sequence,
TiO2/Si3N4/ZnO/Ag/NiCrOx/ZnO/Si3N4
and they do teach that one or both ZnO layers can be AZO (See 0028) which provides for the following,
TiO2/Si3N4/AZO/Ag/NiCrOx/AZO/Si3N4
Although Lemmer does not teach an additional AZO/Ag in the location claimed, for reasons previously discussed, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include an AZO/Ag in the location claimed to obtain a desirable low-e stack.
This modification will provide Lemmer with the following 
TiO2/Si3N4/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Although Lemmer fails to include a Si3N4 under the TiO2 layer as claimed, for reasons previously discussed, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a Si3N4 directly between the substrate and TiO2 layer to obtain a desirable low-e stack.
This modification will provide Lemmer with the following 
Si3N4/TiO2/Si3N4/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Regarding claims 38 and 39: As discussed above, Lemmer teaches the invention of claim 1 and their stack has the following sequence,
TiO2/Si3N4/ZnO/Ag/NiCrOx/ZnO/Si3N4
and they do teach that one or both ZnO layers can be AZO (See 0028) which provides for the following,
TiO2/Si3N4/ZnO/Ag/NiCrOx/AZO/Si3N4
TiO2/Si3N4/AZO/Ag/NiCrOx/AZO/Si3N4

	As Pallotta, who similarly teaches a low e stack on glass, disclose it being desirable in the art to include two additional AZO/Ag sequences in the location claimed (see Figure 2 and 0035 in Pallotta), it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include two AZO/Ag sequences in the location claimed to obtain a desirable low-e stack.
	This modification will provide Lemmer with the following meeting claim 38 and 39,
TiO2/Si3N4/ZnO/Ag/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
TiO2/Si3N4/AZO/Ag/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Regarding claim 40: As discussed above, Lemmer teaches the invention of claim 1 and their stack has the following sequence,
TiO2/Si3N4/ZnO/Ag/NiCrOx/ZnO/Si3N4
and they do teach that one or both ZnO layers can be AZO (See 0028) which provides for the following,
TiO2/Si3N4/ZnO/Ag/NiCrOx/AZO/Si3N4
Although Lemmer does not teach two additional AZO/Ag in the location claimed, for reasons previously discussed, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include two AZO/Ag sequences in the location claimed to obtain a desirable low-e stack.
This modification will provide Lemmer with the following
TiO2/Si3N4/ZnO/Ag/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Although Lemmer fails to include a Si3N4 under the TiO2 layer as claimed, for reasons previously discussed, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a Si3N4 directly between the substrate and TiO2 layer to obtain a desirable low-e stack.
This modification will provide Lemmer with the following 
Si3N4/TiO2/Si3N4/ZnO/Ag/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Regarding claim 42: For reasons discussed above, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include an additional AZO/Ag sequence according to Pallotta or Frank on their AZO/Ag.
TiO2/Si3N4/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Lemmer’s AZO/Ag has a thickness of 10-30nm/12nm and the additional overlying AZO/Ag according to Pallotta and Frank will have a Ag thickness meeting the range claimed (Pallotta and Frank).
Although the art fails to teach the additional AZO being 50-90nm, for reasons similar to above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, as one having ordinary skill would readily know that adjusting thickness changes optical properties, one having ordinary would have found it obvious to optimize thickness as desired through routine experimentation to obtain desirable optics. 
Regarding claim 43: For reasons discussed above, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include two additional AZO/Ag sequences according to Pallotta on their AZO/Ag.
TiO2/Si3N4/AZO/Ag/AZO/Ag/AZO/Ag/NiCrOx/AZO/Si3N4
Lemmer’s AZO/Ag has a thickness of 10-30nm/12nm and the additional overlying AZO/Ag sequences according to Pallotta will have the second and third Ag thicknesses meet the ranges claimed (Pallotta).
Although the art fails to teach the additional AZO layers being 50-90nm, for reasons similar to above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, as one having ordinary skill would readily know that adjusting thickness changes optical properties, one having ordinary would have found it obvious to optimize thickness as desired through routine experimentation to obtain desirable optics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784